Title: From George Washington to Benjamin Lincoln, 5 June 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     Sir
                     Head Quarters 5th June
                     1782
                  
                  I take the Liberty to send to your Care under a flying seal the
                     inclosed Address of the Officers of the Army on the Happy Event of the Birth of
                     a Dauphin.
                  Should you think proper to give it your Concurrence, &
                     wish to pay a particular Compliment to the Minister on this Occasion, you will
                     be pleased to present it with your own Hand otherwise cause it to be conveyed
                     under its Cover from me the Mode is left to your own Option. I am &c.
                  
                  
               